 In the Matter ofSULLIVANDRY DocK &REPAIR CORP.andLOCAL13,INDUSTRIALUNION OF MARINE ANDSHIPBUILDINGWORKERS OFAMERICA,C. I. O.Case No. '?-R-44.869.Decided September °9'7, 19444I^lr.J.Read Smith.,of Brooklyn, N. Y., for the Company.Dlr. lFill'iam L. Standard,byMr. Herman Rosenfeld,of New YorkCity, andMr. John J. King,of Brooklyn, N. Y., for the C. I. O.Boudin, Cohn & Clickstein,byMMIr.Samuel Harris Cohn,of NewYork City, for the A. F. of L.Hiss Ruth Rusch,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASE AUpon a petition duly filed by Local 13, Industrial Union of Marineand Shipbuilding Workers of America, C. I. 0., herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Sullivan Dry Dock & Re-pair Corp., Brooklyn,. New York, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Jerome I. Macht, Trial Examiner.Said hear-ing was held at New York City, on August 28, 1944.The Company,the C. I. 0., and Local 807, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, A. F. of L.,herein called the A. F. of L., appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.58 N. L R B, No 118598 SULLIVANDRY DOCK & REPAIR CORP.599Upon the'entire record in the case, the Board makes the 1-ollowingFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a New York corporation with its place of businesslocated at Brooklyn, New York, where it is engaged in the manufactureof propeller wheels and the repair and conversion of ships for conm-mercial customers, and the United States Army, Navy, and MaritimeCommission.Doling the past year, the 06lnpany purchased mate-rials amounting to more than $500,000, in value, which were shippedfrom points outside the State of New York.The Company repairedor converted ships valued at approximately $1,000,000, which were usedin foreign commerce and in intercoastal waters.Most of the propel-lers which the Company maiiufltctinres are shipped to points outsidethe State of New York.The Company admits that it is engaged in commerce within themeitning'of-the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLocal 13, Industrial Union of Marine and Shipbuilding Workers ofAmerica, affiliated with the Congress. of Industrial Organizations, is alabor organization admitting to membership employees of the Com-pany.°Local 807, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting to ]membershipemployees of the Company.III.The Company has refused to grant recognition to the C. I. O. as theexclusive' 'baigainnlg' rejnre-5eihfative of its truck drivers until theC. I. O. has been certified by'the' Board in an-appropriate unit.A. statement of a Field E of iilier introduced into evidence at thehearing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.'The Field Examiner iepor#ed that the C I 0 submitted 12 application and authoriza-tion cards, all of which bore the names of persons listed on the Company's pay roll ofJuly 10, 1944, which contained the names of approximately 16 emj1doyees in the appro-priate unitThere were 10 eaidg dated between September 1941 and Maicli .i944,and 2cards were undated---The A F of 1, submitted four application cardsThe navies of four persons appearingon the cards were contained-in the aforesaid pay rollThe cards apparently were all datedin July 1944--' "-- 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe, find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section Z (6) and (7) of the Act.IV.THE APPROPRIATE UNITAll the parties agree that the truck drivers constitute an appropriateunit.However, both the C. I. O. and the A. F. of L. seek to includethe yard dispatcher, who is involved in this proceeding, in the unitwith the truck drivers while the Company contends that the dispatcherThe dispatcher's office is located in the Company's yard and is re-ferred to as a booth.His duties consist of notifying the truck driversof their assignments; keeping records of the various trucks, where.they are assigned, when they reach their destination, and when theyare to return; and keeping the time iecdrds.Althot'igIi the Companycontends that he is a supervisor with authority to recommend hiring,discharging, and disciplinary action, the record discloses that he hasnever exercised such power. It is the traffic manager who exercisessuch discretionary authority.It is clear that the dispatcher is not asupervisor.Although his work is clerical, it is closely integrated withthat of truck drivers.For this reason, we shall include the dispatcherin the unit.We find, in accordance with the stipulation of the parties and ourforegoing determination, that all chauffeurs and truck drivers of theCompany including the yard dispatcher, but excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth 'yin theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III,-Sectiori 9;,of'Nationah'L'alior RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby SULLIVAN DRY DOCK & REPAIR CORP.601DIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sullivan DryDock & Repair Corp., Brooklyn, New York, an election by secret ballotshallbe conductedas early as possible,but notlater than thirty (30)days from the date of this Direction, under the direction and supervi-sionof theRegionalDirector for the Second Region, acting in this.matter as agentfor the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring saidpay-roll periodbecausetheywere illor on vacation ortemporarily laid off,and including employees in the armed forces ofthe United States whopresent themselves in personat the polls, butexcludingany who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determinewhether they desire to be represented by Local 13, Indus-trial Union of Marine and Shipbuilding Workers of America, C. I. 0.,or by Local 807, International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, A. F. of L., for the purposesof collectivebargaining, or by neither.0